In re: Andrew Rought applying for writs of certiorari and habeas corpus.
The application is denied. The showing made does not warrant the exercise of our supervisory or original jurisdiction in this case.
BARHAM, J.,
is of the opinion that the application and returns warrant the ordering of a hearing on the application for writ of habeas corpus. No counsel at arraignment (reflected in minutes) allegation that counsel was not seen until day of trial, and record reflecting a denial of a motion to suppress as being untimely filed require a hearing for the determination of the merits of the application.